DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 9 and 14, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/24/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter

Claims 1-3, 5, 7-10, 12, 14-16 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the driving voltage oscillates in response to a transition between the on-state and the off-state, and the driving voltage oscillations have a resonance frequency higher than a switching frequency of the driving voltage; and a variable gate-source resistor connected between the gate and the source and having a variable resistance that varies in response to changes in the driving voltage when switching between the on-state and the off-state of the GaN transistor, wherein the variable gate-source resistor includes a resistive dielectric region with a resistivity that varies directly with the driving voltage of the GaN transistor and indirectly with a driving frequency of the driving voltage”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the driving voltage oscillates in response to a transition between the on-state and the off-state, the driving voltage oscillations have a resonance frequency higher than a switching frequency of the driving voltage; and a variable gate-source resistor connected between the gate and the source, the variable gate-source resistor including a resistive dielectric region with a resistivity that varies directly with the driving voltage of as recited in claim 10.

The primary reason for the allowance of the claims is the inclusion of the limitation “the driving voltage oscillations having a resonance frequency higher than the switching frequency; and a variable gate-source resistor connected between the gate and the source, the variable gate-source resistor including a resistive dielectric region with a resistivity that varies indirectly with a driving frequency of the driving voltage and thereby provide a low-pass filter that filters the driving voltage oscillations at the resonance frequency”, with combination of remaining features, as recited in claim 21.

Komiya et al (US 2010/00786669 A1) discloses a semiconductor device including: a first transistor having a drain connected to a first node; a second transistor having a drain connected to a source of the first transistor, and a source connected to a second node; and a third transistor connected to the second transistor in parallel, the first transistor having a source-drain breakdown voltage higher than those of the second and third transistors, the second transistor having a transconductance smaller than that of the third transistor (Fig [1], Para [0043]).

However, Komiya fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 10 and 21.

Claims 2-3, 5, 7-9, 12, 14-16 and 22-23 are allowed as those inherit the allowable subject matter from clams 1, 10 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898